Citation Nr: 0838309	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-25 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active duty from May 1980 to September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The record reflects that the veteran requested a video-
conference hearing before a Veterans Law Judge but that he 
failed to report for the hearing.



FINDINGS OF FACT

1.  The veteran does not have residuals of a right knee 
injury that are related to active service.

2. The veteran does not have bilateral hearing loss that is 
related to active service.

3.  The veteran does not have tinnitus that is related to 
active service.



CONCLUSIONS OF LAW

1.  Service connection for residuals of a right knee injury 
is not established.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

2.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1112, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

3.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Complete VCAA-compliant notice was sent in May 2004 and March 
2006 and the claims were readjudicated in a December 2006 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

VA has obtained service treatment records, assisted the 
veteran in obtaining evidence afforded the veteran physical 
examinations.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service during peacetime.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2008). 
Sensorineural hearing loss is included as among the specified 
chronic diseases subject to presumptive service connection.  
38 C.F.R. § 3.309(a) (2008).

Right Knee

Service treatment records show that in November 1981, the 
veteran received a diagnosis of an abrasion, right knee.  In 
December 1981, the veteran complained of an injury to his 
knee three days earlier.  Examination showed right knee scab 
and the diagnosis was soft tissue infection.  The veteran was 
given erythromycin for treatment of the infection.  
Subsequent treatment records showed no follow-up treatment, 
complaints or residual disability.

Post-service medical treatment records are negative for any 
evidence of a right knee disability.

The Board finds that service connection for residuals of a 
right knee injury is not warranted.  Although there is record 
of in-service treatment for an abrasion to the right knee, 
there is no evidence of a current right knee disability.  A 
threshold requirement for the granting of service connection 
is evidence of a current disability.  In the absence of 
evidence of a current disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, service connection for residuals of a right knee 
injury is not warranted.




Hearing Loss and Tinnitus

Service treatment records reveal no complaints of or 
treatment for hearing loss in either ear or tinnitus.  The 
records do note that the veteran was exposed to hazardous 
noise from his work with aircraft and that his hearing was 
routinely tested.

The veteran underwent a VA audiological examination in March 
2002.  The examiner determined that results from audiometric 
testing were not reliable for adjudication purpose; however, 
he noted that because of the veteran's normal hearing 
throughout his military career, any current hearing loss or 
tinnitus would not be considered associated with the noise 
exposure he experienced during his service.

The veteran underwent another VA audiological examination in 
September 2005.  Audiometric testing revealed pure tone 
thresholds in decibels at 500, 1000, 2000, 3000, and 4000 
Hertz as 10, 10, 15, 25, and 25, respectively in the right 
ear and as 5, 10, 10, 20, and 25 respectively in the left 
ear.  Speech recognition scores were 100 percent for each 
ear.  The examiner concluded that the veteran's hearing was 
within normal limits, bilaterally.  

The veteran also underwent a VA ear examination in September 
2005.  He stated that he had significant military noise 
exposure primarily from working on the flight line around jet 
aircraft.  He indicated that he used ear protection. The 
diagnosis was bilateral recurrent tinnitus.  It was noted 
that audiometric testing conducted on the same day revealed 
normal thresholds from 250 Hertz through 8000 Hertz.  The 
examiner stated that normal audiometric thresholds were 
recorded throughout military service and there were no 
recorded complaints of hearing loss of tinnitus.  The 
examiner felt that the veteran's tinnitus had occurred 
subsequent to his separation from service and concluded that 
it was less likely than not that the tinnitus is related to 
military service, particularly to military noise 
exposure/acoustic trauma.      

For VA purposes, impaired hearing is deemed to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385 (2008); see also Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).

In order for the veteran to be granted service connection for 
hearing loss, there must be evidence of a service-connected 
disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The veteran has 
indicated exposure to acoustic trauma during service; 
however, current VA examinations have failed to show hearing 
loss disability in either ear. Accordingly, there is no 
evidence that the veteran currently has any hearing loss 
disability that meets the criteria set forth in 38 C.F.R. § 
3.385.  Therefore, the veteran's claim for service-connected 
disability benefits for bilateral hearing loss cannot be 
granted.

With regard to the veteran's claim for tinnitus, the medical 
evidence shows a  current diagnosis of tinnitus.  
Furthermore, the veteran's statements and service treatment 
records show in-service exposure to noise.  The remaining 
question is whether the current tinnitus is the result of the 
noise exposure in service.  The only competent medical 
opinion is from the 2005 VA examiner who stated that the 
veteran's current tinnitus was not due to service noise or 
any other service-related conditions.  That opinion took into 
account the veteran's documented in-service noise exposure.  
There is no other medical opinion of record.  Accordingly, 
service connection for tinnitus is denied.

As the preponderance of the evidence is against the claims 
for service connection for residuals of a right knee injury, 
bilateral hearing loss and tinnitus, the benefit of the doubt 
doctrine is not applicable and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for residuals of a right knee injury is 
denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


